

THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
This Thirteenth Amendment to Eighth Restated Credit Agreement (this “Thirteenth
Amendment”) is effective as of October 29, 2013 (the “Thirteenth Amendment
Effective Date”), by and among CHAPARRAL ENERGY, INC., a Delaware corporation
(“Parent”), Borrowers, JPMORGAN CHASE BANK, N.A., a national banking
association, as Administrative Agent (“Administrative Agent”), and each of the
Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Parent, Borrowers, Administrative Agent, the other Agents party thereto
and Lenders are parties to that certain Eighth Restated Credit Agreement dated
as of April 12, 2010 (as amended prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement, as amended by this Thirteenth Amendment); and
WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to Borrowers; and
WHEREAS, Parent and Borrowers have advised Administrative Agent and the Lenders
that Chaparral Energy, L.L.C., as buyer (“Chaparral”), has entered into that
certain Asset Purchase Agreement dated as of October 11, 2013 (the “Cabot
Acquisition Agreement”) with Cabot Oil & Gas Corporation, as seller, pursuant to
which Chaparral will acquire, directly or indirectly, the Oil and Gas Properties
listed on Exhibit A-2 of the Cabot Acquisition Agreement (collectively, the
“Cabot Assets”), as more particularly described in the Cabot Acquisition
Agreement; and
WHEREAS, the parties hereto desire to enter into this Thirteenth Amendment to
(i) amend certain terms of the Credit Agreement as more specifically set forth
herein, (ii) establish a Borrowing Base of $550,000,000, to be effective on the
Thirteenth Amendment Effective Date and (iii) provide for the automatic increase
of the Borrowing Base to an amount equal to the sum of (a) the Borrowing Base in
effect immediately prior to the effectiveness of the increase in the Borrowing
Base provided for in Section 3 hereof upon the consummation of Chaparral’s
acquisition of the Cabot Assets, pursuant to the Cabot Acquisition Agreement
(the “Cabot Acquisition”) plus (b) $50,000,000, which increase is to be
effective contemporaneously with but immediately prior to the consummation of
the Cabot Acquisition on the Cabot Acquisition Closing Date (as defined below).
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Parent, Borrowers,
Administrative Agent and Lenders hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Thirteenth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended effective as of the Thirteenth Amendment
Effective Date in the manner provided in this Section 1.

1

--------------------------------------------------------------------------------



1.1    Amended and Restated Definitions. The definitions of “Loan Documents” and
“Permitted 2012 Bond Debt” contained in Section 1.02 of the Credit Agreement
shall be amended to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth Amendment,
the Thirteenth Amendment, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Certificate of Effectiveness, and the Security
Instruments.
“Permitted 2012 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$550,000,000, and which Debt (a) has a coupon or interest rate of seven and
five-eighths percent (7.625%) per annum, (b) matures on November 15, 2022, (c)
is not secured by any Properties of the Credit Parties, (d) does not provide for
or otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by the 2012 Indenture and related documentation
containing customary terms and conditions, including, without limitation,
covenants and events of default, for senior unsecured notes or senior
subordinated notes of like tenor and amount.
1.2    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section in appropriate
alphabetical order:
“Acquisition” means, the acquisition by any Credit Party, whether by purchase,
merger (and, in the case of a merger with any such Credit Party, with such
Credit Party being the surviving Person) or otherwise, of all or substantially
all of the Equity Interests of, or all or substantially all of the business,
property or fixed assets of or business line or unit or a division of, any other
Person, or the acquisition by any Credit Party of property or assets.
“Acquisition Properties” has the meaning set forth in Section 9.18(a)(iii).
“Acquisition Properties Reserve Report” means a report, in form and substance
reasonably satisfactory to Administrative Agent, setting forth, as of a recent
date acceptable to Administrative Agent, the oil and gas reserves attributable
to the proved Oil and Gas Properties constituting Acquisition Properties
relating to a certain Acquisition, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect to such Acquisition Properties as of such date.
“Mortgaged Properties” has the meaning set forth in Section 8.12(c)(vi).
“Thirteenth Amendment” means that certain Thirteenth Amendment to Eighth
Restated Credit Agreement dated effective as of October 29, 2013, among Parent,
Borrowers, Administrative Agent and the Lenders party thereto.



--------------------------------------------------------------------------------



1.3    Amendment to Section 8.12(c) of the Credit Agreement. Clause (vi) of
Section 8.12(c) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
(vi) attached thereto is a schedule of the proved Oil and Gas Properties
evaluated by such Reserve Report that are subject to Liens to secure payment of
the Indebtedness (such Oil and Gas Properties being referred to herein as the
“Mortgaged Properties”), which schedule demonstrates the percentage of the
Recognized Value of the proved Oil and Gas Properties evaluated by such Reserve
Report that the value of such Mortgaged Properties represent.
1.4    Amendment to Debt Covenant
(a)    Section 9.02(g) of the Credit Agreement shall be amended by deleting the
reference to “May 2, 2012” contained therein and inserting in lieu thereof a
reference to “November 15, 2012”.
(b)    Section 9.02(h) of the Credit Agreement shall be amended by deleting the
reference to “$150,000,000” contained therein and inserting in lieu thereof a
reference to “$300,000,000”.
(c)    Section 9.02(n) of the Credit Agreement shall be amended by deleting the
reference to “$40,000,000” contained therein and inserting in lieu thereof a
reference to “$50,000,000”.
1.5    Amendments to Section 9.18 of the Credit Agreement.
(a)    Section 9.18(a)(ii) of the Credit Agreement shall be amended by deleting
the “.” at the end of Section 9.18(a)(ii) and inserting in lieu thereof “; and”.
(b)    A new Section 9.18(a)(iii) is hereby added to the Credit Agreement
immediately following Section 9.18(a)(ii) thereof, which Section 9.18(a)(iii)
shall read in full as follows:
(iii)    notwithstanding the limitations set forth in clause (i) of this Section
9.18(a), in contemplation of an Acquisition consisting directly or indirectly of
Oil and Gas Properties (such properties being referred to herein as the
“Acquisition Properties”), the Credit Parties may enter into Swap Agreements in
respect of commodities (A) with an Approved Counterparty, (B) which shall not,
in any case, have a tenor of greater than three years and (C) the notional
volumes for which (when aggregated with all other Swap Agreements then in effect
on notional volumes relating to the Acquisition Properties and entered into in
reliance on this clause (iii)) do not exceed, as of the date such Swap Agreement
is executed, eighty percent (80%) of the reasonably anticipated projected
production from Proved Developed Producing Reserves of the Acquisition
Properties for each of oil and



--------------------------------------------------------------------------------



gas, calculated separately, for each month during the period during which such
Swap Agreement is in effect, as set forth in the applicable Acquisition
Properties Reserve Report delivered to Administrative Agent; provided, that (w)
at the time of entering into such Swap Agreement, and immediately after giving
effect thereto, the aggregate amount of Commitments hereunder shall exceed the
Credit Exposure by at least fifteen percent (15%) of the aggregate amount of
Commitments; (x) such Swap Agreement is entered into after the execution of a
definitive agreement with respect to such proposed Acquisition, but in any event
no earlier than ninety (90) days prior to the proposed closing date of such
Acquisition; (y) in the event such agreement is terminated or such Acquisition
is otherwise not consummated within 90 days after such Swap Agreement is entered
into, then within fifteen (15) days after such termination or the end of such 90
day period, as applicable, such Credit Party shall novate, unwind or otherwise
dispose of such Swap Agreement to the extent necessary to be in compliance with
the limitations set forth in clause (i) of this Section 9.18(a); and (z) the
notional volumes of such Swap Agreement (when aggregated with all other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements), does not exceed, as
of the date such Swap Agreement is executed, the applicable percentage set forth
in the table below of the reasonably anticipated projected production from
Proved Reserves of oil and gas (but not natural gas liquids) of the Credit
Parties for up to 36 months following such date of execution for Oil and Gas
Properties of the Credit Parties (for purposes of clarity, expressly excluding
the oil and gas reserves constituting Acquisition Properties) as set forth in
the most recent Reserve Report delivered to Administrative Agent hereunder (as
such report may be supplemented from time to time by the Credit Parties
delivering to Administrative Agent updated well projections and other
information reflecting the drilling activity, acquisitions, dispositions and
other results of operations completed since the effective date of such Reserve
Report) for each of oil and gas, calculated separately, for each month during
the period during which such Swap Agreement is in effect:









--------------------------------------------------------------------------------



Period 
(relative to execution date of relevant Swap Agreement)
Percentage Limitation
Oil
Gas
Months 1-12
120% TP
120% TP
Months 13-24
110% TP
110% TP
Months 25-36
80% TP
80% TP



(c)    Section 9.18(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(c)    terminate any Swap Agreement in respect of commodities (including, as
applicable, any trade confirmations made pursuant thereto), now existing or
hereafter arising, without the prior written consent of the Required Lenders
except to the extent such terminations are permitted by Section 9.12 or required
by Section 9.18(a)(iii).
1.6    Amendment to Section 12.01(a)(i) of the Credit Agreement. Clause (i) of
Section 12.01(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
(i)    if to Parent or the Borrowers (or Borrower Representative), to them or
it, c/o Chaparral Energy, L.L.C., 701 Cedar Lake Blvd., Oklahoma City, Oklahoma
73114, Attention: Mark A. Fischer (Telecopy No. (405) 425-8410); with a copy to
Chaparral Energy, L.L.C., 701 Cedar Lake Blvd., Oklahoma City, Oklahoma 73114,
Attention: David J. Ketelsleger (Telecopy No. (405) 425-8872);
SECTION 2.    Borrowing Base Increase.    Pursuant to Section 2.07 of the Credit
Agreement, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Borrowing Base shall be increased from $500,000,000 and
redetermined to be $550,000,000 effective as of the Thirteenth Amendment
Effective Date, and shall remain at $550,000,000 until the next Scheduled
Redetermination, Interim Redetermination or other redetermination of the
Borrowing Base thereafter, whichever occurs first pursuant to the Credit
Agreement as amended hereby, subject, however, to any increase which may occur
in accordance with Section 3, below. Borrower Representative (on behalf of each
Borrower), Parent and Lenders agree that the redetermination of the Borrowing
Base provided for in this Section 2 shall be considered and deemed to be the
November 1, 2013 Scheduled Redetermination.
SECTION 3.    Borrowing Base Increase Upon Consummation of the Cabot
Acquisition. In reliance on the representations, warranties, covenants and
agreements contained in this Thirteenth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, Parent,
Borrowers, Administrative Agent, and Lenders hereby agree that the Borrowing
Base shall



--------------------------------------------------------------------------------



be redetermined and automatically increased to an amount equal to the sum of (x)
the Borrowing Base in effect immediately prior to giving effect to the increase
in the Borrowing Base provided for in this Section 3 plus (y) $50,000,000, which
increase is to be effective contemporaneously with but immediately prior to the
consummation of the Cabot Acquisition on the Cabot Acquisition Closing Date (as
defined below). The Borrowing Base shall remain at such level until the next
Scheduled Redetermination, the next Interim Redetermination or other adjustment
to the Borrowing Base thereafter, whichever occurs first pursuant to the Credit
Agreement as amended hereby.
SECTION 4.    Conditions Precedent to this Thirteenth Amendment. The
effectiveness of (i) the amendments to the Credit Agreement contained in Section
1 hereof, and (ii) the increase of the Borrowing Base contained in Section 2
hereof, is subject to the satisfaction of each of the following conditions
precedent:
4.1    No Default or Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing and the total Credit Exposures of all
Lenders shall not exceed the Borrowing Base.
4.2    Upfront Fees. Administrative Agent shall have received, for the account
of the Lenders, upfront fees equal to 40 basis points (0.40%) on the amount by
which each Lender’s allocated commitment to the Borrowing Base (after giving
effect to the redetermination of the Borrowing Base as set forth in Section 2
hereof) exceeds such Lender’s allocated commitment to the Borrowing Base that
was in effect immediately prior to the establishment of such redetermined
Borrowing Base.
4.3    Other Documents. Administrative Agent shall have been provided with such
other documents, instruments and agreements, and Parent and Borrowers shall have
taken such actions, as Administrative Agent or counsel to Administrative Agent
may reasonably require in connection with this Thirteenth Amendment and the
transactions contemplated hereby.
SECTION 5.    Conditions to Borrowing Base Increase upon Consummation of the
Cabot Acquisition. The increase of the Borrowing Base provided for in Section 3
hereof is subject to the satisfaction of each of the following conditions
precedent:
5.1    Thirteenth Amendment Conditions. Each of the conditions set forth in
Section 4 hereof shall have been satisfied.
5.2    Cabot Acquisition Closing Date. The closing date of the Cabot Acquisition
(the “Cabot Acquisition Closing Date”) occurs on or prior to January 31, 2014.
5.3    Deliverables. Administrative Agent shall have received (a) a certificate
of a Responsible Officer of Chaparral certifying: (i) that Chaparral is
concurrently consummating the Cabot Acquisition and directly or indirectly
acquiring the Cabot Assets in accordance with all Governmental Requirements and
the terms of the Cabot Acquisition Agreement (together with all agreements,
instruments, bills of sale, assignments, and documents executed in connection
therewith, the “Cabot Acquisition Documents”), with all of the material
conditions precedent thereto having been satisfied in all material respects by
the parties thereto and with no provision of such



--------------------------------------------------------------------------------



Cabot Acquisition Documents having been waived, amended, supplemented or
otherwise modified in any material respect without the approval of
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed; provided, that, for the avoidance of doubt, it shall be reasonable
for Administrative Agent to withhold its consent to any such waiver or amendment
that removes any Oil and Gas Properties (other than a waiver or amendment which
removes up to $2,500,000 of Oil and Gas Properties (as determined by
Administrative Agent) from the Cabot Assets)); and (ii) as to the final purchase
price for the Cabot Acquisition after giving effect to all adjustments as of the
Cabot Acquisition Closing Date and specifying, by category, the amount of such
adjustments; (b) original counterparts or copies, certified as true and complete
by a Responsible Officer of Chaparral, of each of the Cabot Acquisition
Documents not previously delivered and certified to Administrative Agent, which
Cabot Acquisition Documents shall have terms and conditions reasonably
satisfactory to Administrative Agent; and (c) such other related documents and
information as Administrative Agent shall have reasonably requested.
5.4    No Default or Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing and the total Credit Exposures of all
Lenders shall not exceed the Borrowing Base.
5.5    Title Information; Mortgaged Properties. After giving effect to the Cabot
Acquisition and any additional title information and Security Instruments
delivered by any Credit Party to Administrative Agent in connection therewith,
(A) Administrative Agent shall have received title information satisfactory to
it on at least 80% of the total Recognized Value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report (as supplemented by any
applicable Reserve Reports relating to the Cabot Assets) and (B) the Mortgaged
Properties shall represent at least 80% of the total Recognized Value of the
proved Oil and Gas Properties evaluated in the most recent Reserve Report (as
supplemented by any applicable Reserve Reports relating to the Cabot Assets).
5.6     Fees. Administrative Agent shall have received, for the account of the
Lenders, upfront fees equal to 40 basis points (0.40%) on the amount by which
each Lender’s allocated commitment to the Borrowing Base (after giving effect to
the redetermination of the Borrowing Base set forth in Section 3 hereof) exceeds
such Lender’s allocated commitment to the Borrowing Base that was in effect
immediately prior to the establishment of such redetermined Borrowing Base.
5.7    Environmental Review. Administrative Agent shall be satisfied with the
environmental condition of the Cabot Assets.
5.8    Payoff and Release. Administrative Agent shall have received evidence
reasonably satisfactory to Administrative Agent that, concurrently with the
funding of any Loans on the Cabot Acquisition Closing Date and application of
the proceeds thereof, all Liens encumbering the Cabot Assets will be released
(other than the Liens securing the Indebtedness and created pursuant to the
Security Instruments and Excepted Liens identified in clauses (a) to (d) and (f)
of the definition thereof, subject to the provisos at the end of such
definition).



--------------------------------------------------------------------------------



5.9    Other Documents. Administrative Agent shall have been provided with such
other documents, instruments and agreements, and Parent and Borrowers shall have
taken such actions, as Administrative Agent or counsel to Administrative Agent
may reasonably require, including legal opinions from local counsel in
jurisdictions where any Mortgaged Properties are located.
SECTION 6.    Representations and Warranties of Borrowers. To induce the Lenders
and Administrative Agent to enter into this Thirteenth Amendment, Parent and
Borrowers hereby jointly and severally represent and warrant to the Lenders and
Administrative Agent as follows:
6.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of each Credit Party contained in the Credit Agreement and the other
Loan Documents is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date, in which case such representations and warranties shall be
true and correct as of such specified earlier date.
6.2    Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrowers of this Thirteenth Amendment are within Parent’s and
Borrowers’ corporate and limited liability company powers (as applicable), have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any material
agreement binding upon Parent, any Borrower or any other Credit Party or result
in the creation or imposition of any Lien upon any of the assets of Parent, any
Borrower or any other Credit Party except Excepted Liens.
6.3    Validity and Enforceability. This Thirteenth Amendment constitutes the
valid and binding obligation of Parent and Borrowers enforceable in accordance
with its terms, except as (%3) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (%3) the availability of equitable remedies may be limited by equitable
principles of general application.
6.4    No Default, Event of Default or Borrowing Base Deficiency. No Default or
Event of Default has occurred which is continuing and the total Credit Exposures
of all Lenders do not exceed the Borrowing Base.
SECTION 7.    Miscellaneous.
7.1    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Thirteenth Amendment.
7.2    Parties in Interest. All of the terms and provisions of this Thirteenth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.



--------------------------------------------------------------------------------



7.3    Legal Expenses. Parent and Borrowers hereby jointly and severally agree
to pay on demand all reasonable fees and expenses of counsel to Administrative
Agent incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Thirteenth Amendment and all related
documents.
7.4    Counterparts. This Thirteenth Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Thirteenth Amendment until Parent, Borrowers and each Lender
has executed a counterpart. Facsimiles or other electronic transmission (e.g.
.pdf) shall be effective as originals.
7.5    Complete Agreement. THIS THIRTEENTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
7.6    Headings. The headings, captions and arrangements used in this Thirteenth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Thirteenth Amendment, nor
affect the meaning thereof.
7.7    Effectiveness. This Thirteenth Amendment shall be effective automatically
and without necessity of any further action by Parent, Borrowers, Administrative
Agent or Lenders when counterparts hereof have been executed by Parent,
Borrowers, Administrative Agent and each Lender, and all conditions to the
effectiveness hereof set forth herein have been satisfied.
7.8    Governing Law. This Thirteenth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be duly executed by their respective Responsible Officers on the date and year
first above written.
[Signature pages to follow]







--------------------------------------------------------------------------------



PARENT:
CHAPARRAL ENERGY, INC.,
a Delaware corporation

By:
/s/ Mark A. Fischer    
Mark A. Fischer,
Chief Executive Officer and President



BORROWERS:
CHAPARRAL ENERGY, L.L.C.
CHAPARRAL RESOURCES, L.L.C.
CHAPARRAL CO2, L.L.C.
CEI ACQUISITION, L.L.C.
CEI PIPELINE, L.L.C.
CHAPARRAL REAL ESTATE, L.L.C.
CHAPARRAL EXPLORATION, L.L.C.
ROADRUNNER DRILLING, L.L.C.

By:
/s/ Mark A. Fischer        
Mark A. Fischer, Manager



GREEN COUNTRY SUPPLY, INC.
By:
/s/ Mark A. Fischer    
Mark A. Fischer,
Chief Executive Officer and President






SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT/LENDER:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:
/s/ Scott C. Pittman    
Scott C. Pittman,
Authorized Officer






SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:     /s/ Michael Higgins        

Name:    Michael Higgins
Title:    Vice President





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
ROYAL BANK OF CANADA,
as a Lender

By:     /s/ Mark Lumpkin, Jr.        

Name:    Mark Lumpkin, Jr.
Title:    Authorized Signatory







SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
UBS LOAN FINANCE LLC,
as a Lender

By:     /s/ Lana Gifas        

Name:    Lana Gifas
Title:    Director




By:     /s/ Jennifer Anderson        

Name:    Jennifer Anderson
Title:    Associate Director





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender

By:     /s/ Sharada Manne        

Name:    Sharada Manne
Title:    Managing Director




By:     /s/ Michael D. Willis        

Name:    Michael D. Willis
Title:    Managing Director







SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
SOCIÉTÉ GÉNÉRALE,
as a Lender

By:     /s/ David M. Bornstein        

Name:    David M. Bornstein
Title:    Director





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
WELLS FARGO BANK, N.A.,
as a Lender

By:     /s/ Muhammad A. Dhamani        

Name:    Muhammad A. Dhamani
Title:    Vice President





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
THE BANK OF NOVA SCOTIA,
as a Lender

By:     /s/ Terry Donovan        

Name:    Terry Donovan
Title:    Managing Director





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
COMERICA BANK,
as a Lender

By:     /s/ Katya Evseev        

Name:    Katya Evseev
Title:    Assistant Vice President







SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
NATIXIS, NEW YORK BRANCH,
as a Lender

By:     /s/ Louis P. Laville, III        

Name:    Louis P. Laville, III
Title:    Managing Director




By:     /s/ Stuart Murray        

Name:    Stuart Murray
Title:    Managing Director







SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

By:     /s/ Larry Sears        

Name:    Larry Sears
Title:    Senior Vice President







SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
COMPASS BANK,
as a Lender

By:     /s/ Ian Payne        

Name:    Ian Payne
Title:    Vice President





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender
By:     /s/ Vipul Dhadda        

Name:    Vipul Dhadda
Title:    Authorized Signatory




By:     /s/ Michael Spaight        

Name:    Michael Spaight
Title:    Authorized Signatory





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:     /s/ Paul J. Pace        

Name:    Paul J. Pace
Title:    Senior Vice President



SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
UNION BANK, N.A.,
as a Lender

By:     /s/ Rachel Bowman        

Name:    Rachel Bowman
Title:    Vice President



SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:     /s/ Nicholas T. Hanford        

Name:    Nicholas T. Hanford
Title:    Vice President



SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
GOLDMAN SACHS BANK USA,
as a Lender

By:     /s/ Mark Walton        

Name:    Mark Walton
Title:    Authorized Signatory





SIGNATURE PAGE
THIRTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.